Filed 3/26/2015 2:44:43 PM
                                                                                                      Nancy Young
                                                                                                       District Clerk
                                                                                                  Fannin County, TX

                                                                                              Jenifer Ballard
                                  CAUSE NO. CV-14-41722

CITY OF BONHAM                                  §     IN THE DISTRICT COURT OF
                                                                           FILED IN
  Plaintiff,                                    §                   6th COURT OF APPEALS
                                                §                     TEXARKANA, TEXAS
v.                                              §     FANNIN COUNTY,3/27/2015
                                                                     TEXAS 9:20:18 AM
                                                §                       DEBBIE AUTREY
SIDNEY B. HALE, JR.                             §                           Clerk
   Defendant.                                   §     336TH JUDICIAL DISTRICT

                           DEFENDANT’S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Sidney B. Hale, Jr. (hereinafter, “Mr. Hale” and/or “Defendant”), desires to appeal, and

hereby appeals, the Order Granting Plaintiff’s Partial Motion for Summary Judgment entered on

January 6, 2015 and the Order Granting Plaintiff’s Motion for Summary Judgment entered on

February 12, 2015. Following entry of the Order of Dismissal on February 27, 2015, this case

became final and appealable.

       Appeal of this matter is to the 6th Courts of Appeals.

                                             Respectfully submitted,

                                             COATS & EVANS, P.C.

                                             By:    /s/ Gary Linn Evans
                                                     Gary Linn Evans
                                                     Texas Bar No. 00795338
                                                     Email: evans@texasaviationlaw.com
                                                     George Andrew Coats
                                                     Texas Bar No. 00783846
                                                     Email: coats@texasaviationlaw.com
                                                     Post Office Box 130246
                                                     The Woodlands, Texas 77393-0246
                                                     Telephone: (281) 367-7732
                                                     Facsimile: (281) 367-8003

                                             ATTORNEYS FOR DEFENDANT
                                             SIDNEY B. HALE, JR.




                                                1
                               CERTIFICATE OF SERVICE

        I certify that pursuant to Rule 21a of the Texas Rules of Civil Procedure a true and
correct copy of the foregoing instrument has been delivered to all counsel of record on the 26th
day of March, 2015.

Mr. Christopher S. Kilgore                          Via Electronic Filing and/or
Dottie Sheffield                                    Facsimile No. 972-532-6496
HELMS & KILGORE, PLLC
2201 Main Street, Suite 212
Dallas, Texas 75201
Telephone: 972-532-6484
Facsimile: 972-532-6496

ATTORNEYS FOR PLAINTIFF
CITY OF BONHAM


                                                   /s/ Gary L. Evans
                                                     Gary Linn Evans




                                               2